Case 1:19-ap-01074-MT   Doc 3 Filed 07/17/19 Entered 07/17/19 14:43:02   Desc
                        Main Document    Page 1 of 87
Case 1:19-ap-01074-MT   Doc 3 Filed 07/17/19 Entered 07/17/19 14:43:02   Desc
                        Main Document    Page 2 of 87
Case 1:19-ap-01074-MT   Doc 3 Filed 07/17/19 Entered 07/17/19 14:43:02   Desc
                        Main Document    Page 3 of 87
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 3
                            1 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 4 of 87
                                           Page 3 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 3
                            1 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 5 of 87
                                           Page 4 of 84




                             San Fernando Valley
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 3
                            1 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 6 of 87
                                           Page 5 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT         Doc
                              Doc 3
                                  1 Filed
                                     Filed 07/17/19
                                           06/24/19 Entered
                                                     Entered 07/17/19
                                                              06/24/19 14:43:02
                                                                       18:43:58   Desc
                                                                                  Desc
                              Main Document
                              Main Document     Page 7 of 87
                                                 Page 6 of 84


 1
     Matthew Resnik, Esq. (SBN 182562)
     matthew@rhmfirm.com
 2   David M. Kritzer, Esq. (SBN 170545)
 3
     david@rhmfirm.com
     RESNIK HAYES MORADI LLP
 4   17609 Ventura Blvd, Suite 314
 5   Encino, California 91316
     Telephone: (818) 285-0100
 6   Facsimile: (818) 855-7013
 7
   Attorneys for Debtor
 8 ROBERT BENJAMIN SAUTTER
 9                      UNITED STATES BANKRUPTCY COURT
10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO DIVISION
11
     In re:                                           )   Case No.: 1:19-bk-11301-MT
12         ROBERT BENJAMIN SAUTTER,                   )
13                                                    )   Adv. No.:
                 Debtor,                              )
14                                                    )   Chapter 13
     ROBERT BENJAMIN SAUTTER,                         )
15
                                                      )   VERIFIED ADVERSARY
16               Plaintiff,                           )   COMPLAINT FOR:
     vs.                                                    1) FRAUD;
17                                                    )     2) CIVIL CONSPIRACY;
                                                      )     3) EXPUNGMENT OF
18 SANTA FE GENERAL CONSTRUCTION,                     )        MECHANICS LIENS;
     INC., a California corporation; JUBILIO                4) QUIET TITLE;
19 ESCALERA, an individual; CHAIDEZ                   )     5) CANCELLATION OF
                                                      )        INSTRUMENTS;
20 CONSTRUCTION, INC., a California                   )     6) SLANDER OF TITLE;
     corporation; CESAR CHAIDEZ, an                         7) ELDER ABUSE;
21 individual; LORENA LARA, an individual;            )     8) DECLARATORY
                                                      )        RELIEF;
22 HUMBERTO LARA, an individual; JOHN                 )     9) INJUNCTIVE RELIEF
     WHITE, an individual; All Persons Or
23 Entities Unknown Claiming Any Legal Or             )
                                                      )
24 Equitable Right, Title, Estate, Lien, Or           )
     Interest In The Property Described In The
25 Complaint, or any Cloud On Title Thereto;          )
                                                      )
26 Does 1 to 10, Inclusive,                           )
27                 Defendants.
                                                      )
                                                      )
28 ____________________________________
                                                  1
                                       ADVERSARY COMPLAINT
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 3
                            1 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 8 of 87
                                           Page 7 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 3
                            1 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 9 of 87
                                           Page 8 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 10 of 87
                                           Page 9 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 11 of 87
                                          Page 10 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 12 of 87
                                          Page 11 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 13 of 87
                                          Page 12 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 14 of 87
                                          Page 13 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 15 of 87
                                          Page 14 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 16 of 87
                                          Page 15 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 17 of 87
                                          Page 16 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 18 of 87
                                          Page 17 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 19 of 87
                                          Page 18 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 20 of 87
                                          Page 19 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 21 of 87
                                          Page 20 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 22 of 87
                                          Page 21 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 23 of 87
                                          Page 22 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 24 of 87
                                          Page 23 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 25 of 87
                                          Page 24 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 26 of 87
                                          Page 25 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 27 of 87
                                          Page 26 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 28 of 87
                                          Page 27 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 29 of 87
                                          Page 28 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 30 of 87
                                          Page 29 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 31 of 87
                                          Page 30 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 32 of 87
                                          Page 31 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 33 of 87
                                          Page 32 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 34 of 87
                                          Page 33 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 35 of 87
                                          Page 34 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 36 of 87
                                          Page 35 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 37 of 87
                                          Page 36 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 38 of 87
                                          Page 37 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 39 of 87
                                          Page 38 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 40 of 87
                                          Page 39 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 41 of 87
                                          Page 40 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 42 of 87
                                          Page 41 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 43 of 87
                                          Page 42 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 44 of 87
                                          Page 43 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 45 of 87
                                          Page 44 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 46 of 87
                                          Page 45 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 47 of 87
                                          Page 46 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 48 of 87
                                          Page 47 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 49 of 87
                                          Page 48 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 50 of 87
                                          Page 49 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 51 of 87
                                          Page 50 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 52 of 87
                                          Page 51 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 53 of 87
                                          Page 52 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 54 of 87
                                          Page 53 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 55 of 87
                                          Page 54 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 56 of 87
                                          Page 55 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 57 of 87
                                          Page 56 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 58 of 87
                                          Page 57 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 59 of 87
                                          Page 58 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 60 of 87
                                          Page 59 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 61 of 87
                                          Page 60 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 62 of 87
                                          Page 61 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 63 of 87
                                          Page 62 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 64 of 87
                                          Page 63 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 65 of 87
                                          Page 64 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 66 of 87
                                          Page 65 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 67 of 87
                                          Page 66 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 68 of 87
                                          Page 67 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 69 of 87
                                          Page 68 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 70 of 87
                                          Page 69 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 71 of 87
                                          Page 70 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 72 of 87
                                          Page 71 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 73 of 87
                                          Page 72 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 74 of 87
                                          Page 73 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 75 of 87
                                          Page 74 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 76 of 87
                                          Page 75 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 77 of 87
                                          Page 76 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 78 of 87
                                          Page 77 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 79 of 87
                                          Page 78 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 80 of 87
                                          Page 79 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 81 of 87
                                          Page 80 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 82 of 87
                                          Page 81 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 83 of 87
                                          Page 82 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 84 of 87
                                          Page 83 of 84
Case
Case 1:19-ap-01074-MT
     1:19-ap-01074-MT   Doc
                        Doc 31 Filed
                               Filed 07/17/19
                                     06/24/19 Entered
                                               Entered 07/17/19
                                                        06/24/19 14:43:02
                                                                 18:43:58   Desc
                                                                            Desc
                        Main Document
                        Main Document     Page 85 of 87
                                          Page 84 of 84
Case 1:19-ap-01074-MT   Doc 3 Filed 07/17/19 Entered 07/17/19 14:43:02   Desc
                        Main Document    Page 86 of 87
Case 1:19-ap-01074-MT   Doc 3 Filed 07/17/19 Entered 07/17/19 14:43:02   Desc
                        Main Document    Page 87 of 87
